DETAILED ACTION
Status of Application
1.	The claims 14-25 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
4.	The information disclosure statements (IDS) submitted on 12/23/2019, 10/07/2020, 03/05/2021, 05/24/2021, and 09/28/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 14-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Inaba et al (JP 2016043298 A) in view of Jeurgens et al (Structure and morphology of aluminium-oxide films formed by thermal oxidation of aluminium). 
	Regarding claim 14, Inaba et al teaches an aluminum oxide article in the form of an aluminum oxide film. The film has an amorphous structure, and Inaba teaches that crystallinity can be improved by affecting crystallization through heat treatment. This crystallization is incomplete, indicating that amorphous structure would remain in conjunction with the crystallized portions. This microstructure constitutes a sea-island structure, wherein the newly formed crystallized portions would be isolated island portions in a continuous amorphous sea portion.
	The uniformity of dispersion of island crystalline parts as quantified by the A/X, B/X, and C/X values is resultant from the manner in which the aluminum oxide film is formed and crystallized. Inaba teaches that the inventive film is produced by forming a hydrolysate from an alkylaluminum compound, coating a surface so as to form a film, and heating so as to dry the partial hydrolysate and form an aluminum oxide film. The drying takes place at a temperature greater than 70 °C and at an equivalent range to that instantly disclosed. As such, the resultant amorphous aluminum oxide film structure would be resultant. As discussed above, Inaba teaches that crystallization/crystallinity can be modified through heat treatment. Jeurgens et al teaches aluminum oxide film structure and the result of heat treatment parameters on the crystallinity thereof. Jeurgens teaches aluminum oxide film formation and the resultant degree of crystallinity or amorphous structure based on annealing at various temperatures. Jeurgens teaches that crystallization at 300 °C (573 K) does not occur, and that annealing at 400 °C (673 K) produces crystallization from an initially amorphous film, wherein said crystallization can near completion (see 4, Conclusions).  
	These teachings of Jeurgens would provide motivation for one of ordinary skill in the art to use differing heat treatment temperatures for the crystallizing step taught by Inaba. Because Inaba does not provide a full and specific teaching as to the effects of different crystallization temperatures, one would have had motivation to look to other teachings in the art for these criteria, and Jeurgens provides such a teaching. Inaba teaches that crystallization can be improved, which indicates that it is a result effective variable that should be optimized, and thus one would have been enabled and motivated to experiment with the Jeurgens temperature and time heat treatment factors in order to improve the crystallinity as called for by Inaba. The resulting aluminum oxide film would have an amorphous “sea” region and crystalline “island” regions, and would be produced by temperature treatment equivalent to that disclosed in the instant Specification. This equivalent processing would necessarily result in equivalent uniformity of crystal formation throughout a thickness direction of the aluminum oxide film. An equivalently uniform distribution of the crystals would mean that A/X, B/X, and C/X would also be approximately 1 and would fall within the corresponding ranges of instant claim 14. 
	As such, each limitation of said claim 14 is met by the teachings of Inaba in view of Jeurgens, and the claim is obvious and not patentably distinct over the prior art of record. 
	Regarding claim 15, as discussed above, Inaba in view of Jeurgens teaches an aluminum oxide film produced by a method equivalent to that of the instant claims and specification. The crystallization of said film would occur by an equivalent path and mechanism, and thus the resulting crystallized “island” portions would necessarily also be equivalent. Thus, while Inaba does not specify as such, the crystalline portions would necessary have a center portion free of crystallinity and a peripheral that is crystallized. 
	Regarding claim 16, as discussed above, Inaba in view of Jeurgens teaches an aluminum oxide film produced by a method equivalent to that of the instant claims and specification. The crystallization of said film would therefore necessarily result in an equivalent structure able to be observed in region of at least 100 nm x 100 nm. 
	Regarding claim 17, the article taught by Inaba is an aluminum oxide thin film on a substrate. 
	Regarding claim 18, as discussed above, the equivalently prepared aluminum oxide film made by the method taught by Inaba in view of Jeurgens would necessarily have an equivalent sea-island structure wherein the crystalline portions are uniformly distributed throughout. In such a structure, the number of crystalline portions within each of three layers in a thickness direction would be approximately equal and their value as compared to the total number of crystalline portions would be approximately 0.33. As such, the a/Y, b/Y, and c/Y values would fall within the corresponding ranges of instant claim 18, and the claim is not patentably distinct over the prior art of record. 
	Regarding claim 19, the equivalently composed and structured aluminum oxide film taught by Inaba in view of Jeurgens would necessarily have an equivalent pencil hardness property. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Regarding claim 20, Inaba teaches that the inventive aluminum oxide film is produced by a method comprising forming a partial hydrolysate from an organic aluminum compound that can be an alkylaluminum, and subsequently drying and heat treating said hydrolysate so as to form the film. Heating is performed at a temperature of greater than 70 °C, and as shown above, it would have been obvious to one of ordinary skill in the art to modify Inaba in view of Jeurgens in order to use the crystallizing heat treatment taught therein to improve the crystallinity of the aluminum film as called for by Inaba. As such, each process step limitation of instant claim 20 is met by the Inaba in view of Jeurgens teachings. 
	The resulting aluminum oxide film would have an amorphous “sea” region and crystalline “island” regions, and would be produced by temperature treatment equivalent to that disclosed in the instant Specification. This equivalent processing would necessarily result in equivalent uniformity of crystal formation throughout a thickness direction of the aluminum oxide film. An equivalently uniform distribution of the crystals would mean that A/X, B/X, and C/X would also be approximately 1 and would fall within the corresponding ranges of instant claim 20. 
	As such, each limitation of said claim 20 is met by the teachings of Inaba in view of Jeurgens, and the claim is obvious and not patentably distinct over the prior art of record. 
	Regarding claim 21, Jeurgens teaches crystal formation by heat treatment at 400 °C, and teaches hold times of greater than 10 minutes. 
	Regarding claim 22, Inaba teaches that the alkylaluminum used is represented by a chemical formula (1), as shown on page 1 of the document, wherein an R can be hydrogen and can further by a branched alkyl group. In the instance wherein an R is a hydrogen, the formula could be represented such that “n” would be 1. The compositional limitations of the alkylaluminum of claim 22 are met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 23, Inaba teaches that the water to alkylaluminum ratio is 0.4-1.3. 
	Regarding claim 24, Inaba teaches that the material is formed as a coating on a base material and dried thereon. 
	Regarding claim 25, Inaba teaches a film thickness of 0.01-5 μm. 
Conclusion
8.	No claim is allowed.
. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW1 December 2021